Order entered July 13, 2022




                                    In The
                           Court of Appeals
                    Fifth District of Texas at Dallas

                              No. 05-21-00545-CV

                   MAJGEK PARTNERS, LLC, Appellant

                                      V.

                  MO AND ASSOCIATES, LLC AND
             JIMMY AND SUSAN MONTGOMERY, Appellees

              On Appeal from the 401st Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 401-00310-2019

                                   ORDER

     Appellees’ joint unopposed motion for extension of time to file a motion for

rehearing is GRANTED. Appellees’ motion is now due to be filed on or before

August 11, 2022.


                                           /s/   AMANDA L. REICHEK
                                                 JUSTICE